DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: second surface (40), cylinder block (4), standoff pins (15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0030], line 11, delete the second occurrence of “the”,
[0036], line 9, first end effector 14 is incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrosky et al (8,938,044) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Petrosky et al discloses a manipulator (SEE Figure 1) configured to navigate a heat exchanger (SEE column 2, lines 58-59), wherein the heat exchanger includes a plurality of tubes extending through a tubesheet (SEE Figure 2), the manipulator includes a first end effector (4) configured to accommodate an instrument (9) configured to service the heat exchanger, wherein the first end effector includes a first actuator (column 4, lines 16-26) coupled to a first gripper (6), wherein the first actuator is configured to extend the first gripper into a tube of the plurality of tubes (column 4, lines 1-8), and wherein the first gripper is configured to secure the manipulator to the tubesheet; a second end effector (5) (SEE Figure 1) including a second actuator coupled to a second gripper (6), wherein the second actuator is configured to extend into a tube of the plurality of tubes, and wherein the second gripper is configured to secure the manipulator to the tubesheet (SEE column 4, lines 16-26); and an articulation assembly (3, 7, 8) including a first link (1) and a second link (2), wherein the first link is pivotally connected to the first end effector and rotatable about a first axis, wherein the first link is pivotally connected to the second link and rotatable about a second axis (axis through element 3), and wherein the second link is pivotally connected to the second end effector and rotatable about a third axis; wherein, when the second gripper is securing the manipulator to the tubesheet, the articulation assembly is configured to enable the first end effector to move relative to the second end effector in a plane that is parallel to the tubesheet (SEE column 5, lines 13-39).  In re claim 2, Petrosky et al implicitly discloses that the second end effector is configured to accommodate an instrument configured to service the heat exchanger, and wherein, when the first gripper is securing the manipulator to the tubesheet, the articulation assembly is configured to enable the second end effector to move relative to the first end effector in a plane that is parallel to the tubesheet (SEE column 5, lines 13-31).  In re claim 3, Petrosky et al discloses that the articulation assembly includes a motor configured to move the first end effector relative to the second end effector (SEE column 4, lines 9-15).  In re claim 4, Petrosky et al implicitly discloses a control circuit coupled to the first end effector, the second end effector, and the articulation assembly, wherein control circuit is configured to command the motor to move the first end effector relative to the second end effector based on an instruction (SEE column 4, lines 27-34).  In re claim 5, Petrosky et al implicitly discloses that the control circuit is further configured to receive the instruction from a remote computer system (via cabling 10, SEE column 4, lines 32-34) and the limitation of claim 6, is a common feature associated with control and computer systems and is not inventive.  In re claim 7, Petrosky et al discloses an instrument (9) mechanically coupled (8) to the first end effector.  In re claim 8, Petrosky et al anticipates the teaching of a guide tube configured to engage with and guide an externally inserted instrument to a proper position on the tubesheet to service the heat exchanger (SEE column 1, lines 62-67).  In re claim 9, Petrosky et al further discloses an instrument configured to induce an electromagnetic field and detect variations in the induced magnetic field and characterize a surface and/or a sub-surface of the heat exchanger based on a detected variation in the induced magnetic field (SEE eddy current probe guidetube or a plugging tool of column 1, lines 62-67).  In re claim 10, Petrosky et al implicitly discloses a modular connector (the tool support fixture which is a coupler) configured to selectively engage with the first end effector, such that the first end effector is interchangeable and can be decoupled from the manipulator (SEE column 3, lines 1-6).  In re claim 11, Petrosky et al implicitly discloses that the first gripper includes a mechanism configured to move laterally and apply pressure on an inner wall of a tube of the plurality of tubes (SEE column 5, lines 19-56, the grippers apply pressure on the tubesheet and can allow alternating carriage engagement).  In re claim 12, Petrosky et al discloses that the first gripper includes a camlock mechanism comprising a plurality of expandable fingers, wherein each expandable finger of the plurality of expandable fingers is configured to apply pressure on an inner surface of a tube of the plurality of tubes (SEE column 4, lines 1-8 and claim 9).  In re claim 13, Petrosky et al discloses a system configured to service a heat exchanger (SEE column 1, lines 16-18), wherein the heat exchanger comprises a plurality of tubes extending through a tubesheet (SEE Figure 2), the system includes a manipulator (SEE Figure 1) having a first end effector (4) comprising a first actuator (SEE column 4, lines 16-26) coupled to a first gripper (6) and configured to accommodate an instrument configured to service the heat exchanger, wherein the first actuator is configured to extend the first gripper into a tube of the plurality of tubes (SEE column 5, lines 6-39), and wherein the first gripper is configured to secure the manipulator to the tubesheet; a second end effector (5) comprising a second actuator coupled to a second gripper (6) (SEE Figure 1), wherein the second actuator is configured to extend into a tube of the plurality of tubes (SEE column 4, lines 16-26), and wherein the second gripper is configured to secure the manipulator to the tubesheet; and an articulation assembly (3, 7, 8) comprising a first link (1) , a second link (2), and a motor (SEE column 4, lines 9-15), wherein the first link is pivotally connected to the first end effector and rotatable about a first axis, wherein the first link is pivotally connected to the second link and rotatable about a second axis (the axis through element 3), and wherein the second link is pivotally connected to the second end effector and rotatable about a third axis; and a control circuit coupled to the first end effector, the second end effector, and the articulation assembly, wherein control circuit is configured to cause the motor to move the first end effector relative to the second end effector in a plane that is parallel to the tubesheet, based on an instruction (implicitly disclosed in SEE column 4, lines 27-34).  In re claim 14, Petrosky et al implicitly discloses that the second end effector (5) can accommodate an instrument configured to service the heat exchanger, and wherein, when the first gripper is securing the manipulator to the tubesheet (SEE column 5, lines 13-31),and implicitly discloses the command circuit is further configured to command the motor to move the second end effector relative to the first end effector in a plane that is parallel to the tubesheet, based on the instruction (SEE column 4, lines 9-34).  In re claim 15, Petrosky et al implicitly discloses an instrument configured to induce an electromagnetic field and detect variations in the induced magnetic field and characterize a surface and/or a sub-surface of the heat exchanger based on a detected variation in the induced magnetic field (SEE eddy current probe guidetube or a plugging tool of column 1, lines 62-67).  In re claim 16, Petrosky et al implicitly discloses a computer system, wherein the control circuit is further configured to receive the instruction from the computer system (via cabling 10, SEE column 4, lines 32-34) and the limitation of claim 17, is a common feature associated with control and computer systems and is not inventive.  In re claim 18, Petrosky et al discloses a system capable of carrying out the method of servicing a heat exchanger (SEE column 1, lines 16-18) including a plurality of tubes extending through a tubesheet using a manipulator (SEE Figure 1) including a first end effector (4) configured to accommodate a first instrument configured to service the heat exchanger, wherein the first end effector comprises a first actuator configured to extend a first gripper into a tube of the plurality of tubes (SEE column 5, lines 6-39), a second end effector (5) configured to accommodate an instrument configured to service the heat exchanger, wherein the second end effector comprises a second actuator configured to extend a second gripper into a tube of the plurality of tubes (SEE column 4, lines 16-26), and an articulation assembly (3, 7, 7) comprising a first link (1), a second link (2), and a motor (column 4, lines 9-15) configured to move the first end effector relative to the second end effector in a plane that is parallel to the tubesheet, wherein the first gripper and second gripper are configured to secure the manipulator to the tubesheet, the method comprising; extending the second gripper into a tube of the plurality of tubes; securing, by the second gripper, the manipulator to the tubesheet; moving, by the motor, the first end effector relative to the second end effector in a plane that is parallel to the tubesheet, until the first end effector arrives at a first desired location; and servicing, by the first instrument, the heat exchanger about the first desired location (implicitly disclosed in column 5, lines 6-56).  In re claim 19, Petrosky et al discloses that the motor is further configured to move the second end effector relative to the first end effector in a plane that is parallel to the tubesheet, further comprising: extending the first gripper into a tube of the plurality of tubes; securing, by the first gripper, the manipulator to the tubesheet; moving, by the motor, the second end effector relative to the first end effector in a plane that is parallel to the tubesheet, until the second end effector arrives at a second desired location; and servicing, by the second instrument, the heat exchanger about the second desired location (this limitation is also implicitly disclosed in column 5, lines 6-56).  In re claim 20, Petrosky et al discloses servicing the heat exchanger further includes inducing, by the first instrument, an electromagnetic field; detecting, by the first instrument, variations in the induced magnetic field; and characterizing, by the first instrument, a surface and/or a sub-surface of the heat exchanger based on a detected variation in the induced magnetic field (the instrumentation is an eddy current probe, SEE column 3, lines 60-67 and column 4, lines 9-34).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0 484 173 provides the teaching of a robotic arm for servicing a tubesheet wherein the robotic arm is equipped with an end effector and the robotic arm has a plurality of joint assemblies which are computer controlled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        September 22, 2022